Wells, J.
The record of the magistrate properly embraced the notice to the creditor and the officer’s return thereon. Upon their regularity his jurisdiction to admit the debtor to his oath depended. Copies thereof, certified by the magistrate, were competent, and the proper mode of proving the facts for the purposes of this case.
It thus appeared that the service of notice, which gave the magistrate apparent jurisdiction, was made upon the creditor’s attorney in Suffolk County. Parol testimony that the service was in fact made in Suffolk County, and that French was not an officer in that county, did not contradict the return, but showed that the person purporting to have made it had no authority to do so, or to serve the notice. The magistrate therefore had no proper jurisdiction, and the discharge of the debtor was invalid.

Verdict set aside.